06/06/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 5, 2017

      STATE OF TENNESSEE v. CAMEO ANTOINETTE EDWARDS

                 Appeal from the Circuit Court for Haywood County
                       No. 7282     Clayburn Peeples, Judge
                     ___________________________________

                           No. W2015-01398-CCA-R3-CD
                       ___________________________________


Following a bench trial, the Defendant, Cameo Antoinette Edwards, was convicted in the
Haywood County Circuit Court of assault and contributing to the delinquency of a minor,
both Class A misdemeanors. The trial court subsequently sentenced her to concurrent
terms of eleven months, twenty-nine days for each conviction, suspended to supervised
probation following service of thirty days in the county jail. On appeal, the Defendant
argues that the evidence is insufficient to sustain her convictions and that the trial court
erred by not granting her full probation. Following our review, we affirm the judgments
of the trial court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and J. ROSS DYER, JJ., joined.

Lance R. Chism, Memphis, Tennessee (on appeal); and Didi Christie, Trenton,
Tennessee, for the appellant, Cameo Antoinette Edwards.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Garry G. Brown, District Attorney General; and Jerald M. Campbell and Hillary
Parham, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

                                         FACTS
       This case arises out of the Defendant’s May 4, 2014 participation with her
seventeen-year-old daughter in an attack on a girl that the daughter apparently considered
a romantic rival for a boy’s affection. According to the State’s proof at trial, the victim,
the victim’s sister, and the victim’s cousin were walking down the street after visiting the
boy when the Defendant pulled her vehicle up beside them, encouraged her daughter to
attack the victim, prevented the victim’s sister and cousin from going to the victim’s aid,
and finally herself physically attacked the victim. The Defendant was subsequently
indicted for assault and contributing to the delinquency of a minor, found guilty of the
indicted offenses at the conclusion of an April 15, 2015 bench trial, and sentenced to
concurrent terms of eleven months, twenty-nine days in the county jail, suspended to
supervised probation after service of thirty days incarceration.

       The following facts were set out by the trial court in a June 30, 2017 statement of
the evidence:

              The Court found the facts to be as follows: Three young girls, [the
       victim] and [S.W.,]1 sisters, and [E.L.], a cousin to the sisters, went, on an
       afternoon, to the home of a young man whose first name was Katarion.
       (Last name unknown.) [S.W.] was nine years old at the time, and [E.L.]
       was 14 years of age.

              The stated purpose of their visit was to take a set of headphones to
       Katarion, who was to return to his Job Corps assignment later that
       afternoon.

              After delivering the headphones, the three set out on foot toward the
       home of [E.L.] At some point on their journey an automobile driven by
       [the D]efendant stopped next to where they were walking. It is at this point
       that the evidence became contested. [The victim] testified that once the car
       came to a stop, [J.E.], daughter of [the D]efendant, exited the vehicle and
       began striking her, [the victim], repeatedly. According to [the victim’s]
       testimony, [the D]efendant, then exited the vehicle as well, and held the
       other two girls back while [the D]efendant’s daughter continued to strike
       [the victim].

              At one point, [the victim] testified, [the D]efendant also struck her
       on the head, after which [the D]efendant and her daughter then returned to


       1
         To protect the privacy of the minors involved in the case, we have elected to identify
them by their initials.
                                             -2-
[the D]efendant’s vehicle and drove away, [the D]efendant cursing as she
left the scene of the affray.

       On cross-examination, [the victim] testified that she did not know
whether [the D]efendant’s striking her was accidental or intentional. She
also testified that she did not see a stop sign in the area.

        [E.L.] testified that she and the other two girls had gone to the young
man’s house to give him a pair of headphones and that as they were
walking home [the D]efendant’s vehicle stopped at their location.
According to [E.L.’s] testimony, [the D]efendant then urged her daughter,
[J.E.], to exit the car and “fight [the victim],” which she, the daughter, did.
At first, [E.L.] testified, [the D]efendant held [E.L.] and [S.W.] back, away
from the fight, but at some point [the D]efendant began striking [the victim]
as well.

       On cross-examination, [E.L.] testified that [the D]efendant stopped
her vehicle “near” a stop sign.

       The fight, such as it was, ended, according to [E.L.], when another
automobile arrived at the scene, at which time [the D]efendant and her
daughter “jumped back in the car” and drove away, with the [D]efendant
cursing the girls as she drove away.

       The testimony of [S.W.] was essentially the same as that of [E.L.].

       The young man in question, Katarion, testified that he was a
passenger in a vehicle driven by [the D]efendant at the time of the incident,
that she was taking him back to Job Corps. He said that [the D]efendant’s
daughter, [J.E.], exited the vehicle and began fighting with [the victim], but
that he did not see [the D]efendant’s actions because he was watching the
fight. He testified that the [D]efendant exited the car “just to make sure”
but would not elaborate on what that phrase meant. He said the fight lasted
“about ten seconds.”

      [J.E.], the young woman who began the fight, testified that she and
her mother, the [D]efendant, had picked Katarion up to take him back to
Job Corps, and at that time discovered that [the victim] had come to visit
him. When she saw [the victim] walking down the street, she said, she
jumped out of the vehicle and began hitting her.

                                     -3-
              She said she did not see [the Defendant] holding the other two girls
       and that she did not see [the Defendant] strike [the victim]. She testified
       that she, [J.E.], was in “state custody” because of a previous altercation
       between her and [the Defendant].

              The [D]efendant testified that she and her daughter were taking
       Katarion back to Job Corps when they saw the three girls walking. As her
       vehicle approached the girls, she, [the D]efendant, slowed down to stop at a
       stop sign, and when she did, [the D]efendant said her daughter jumped from
       the car and began fighting.

              She said she then exited the vehicle as a concerned parent, but
       denied holding the other two girls back, and she also denied striking [the
       victim]. She acknowledged that she did leave the scene upon the approach
       of another vehicle but denied that the vehicle’s approach was the reason for
       her leaving the scene.

              She also acknowledged that she did not inquire as to the condition of
       the girl her daughter had been assaulting, and also acknowledged that she
       had previously been convicted of assaulting her daughter, [J.E.].

              After hearing all the proof and arguments, the Court came to the
       conclusion that the witnesses called by the State were credible and that
       whatever inconsistencies were in their testimony were inconsequential to
       the issue of [the D]efendant’s guilt.

              The [C]ourt did not find the [D]efendant or her daughter to be a
       credible witness and was convinced beyond a reasonable doubt that the
       [D]efendant was guilty of the offenses charged against her.

         The record also contains four photographs of the victim’s head that were admitted
at trial. They appear to show a knot on the victim’s forehead and a missing patch of hair
on the side of her head.

       At the April 20, 2015 sentencing hearing, the State introduced the Defendant’s
presentence report, which reflected that the thirty-five-year-old Defendant had a criminal
history that included the following convictions: a 2013 conviction for DUI, second
offense; a 2003 conviction for failure to appear; convictions in 2002 for driving without a
license and failure to appear; convictions in 2000 for violation of probation, criminal
trespass, failure to appear, criminal impersonation, driving with a revoked license, and
possession of marijuana; and convictions in 1999 for assault, disorderly conduct, and
                                           -4-
improper passing. The presentence report further reflected that the Defendant had
additional criminal charges that had been dismissed, including 2014 charges for theft and
domestic violence. The officer who prepared the report noted that the Defendant never
completed or returned a questionnaire that had been sent to her to aid in the preparation
of the report.

       The Defendant testified she was thirty-five years old, married, and the mother of
three children who were seventeen, eight, and seven. She said she had been employed for
the past nine months at “Sitters Et Cetera” where her primary job duties entailed
providing in-home companionship, medication reminders, and cleaning for “people who
need help.” She agreed she had gotten in “a lot of trouble” during her younger years.
She further agreed that she had stayed out of trouble for approximately ten years until her
recent DUI, for which she had served forty-five days. She said she had gotten her
driver’s license reinstated and taken steps to avoid another DUI.

      The Defendant further testified that she was “a great person” and a “good mother”
who had “made a mistake” by “mak[ing] the wrong turn.” She said she wanted to
apologize to the victim and her mother because she “hate[d] that everything happened.”
However, she denied any responsibility for the attack, stating:

              I don’t want to sit up and just be the type of person to not feel sorry
       for what happened to her child because if it was my child I would be upset,
       but I did not have anything to do with it. I went the wrong way when I
       should have went another way, not knowing that my child was going to
       jump out of the car and I am a good mother and a loving person.

        Upon questioning by the trial court, the prosecutor stated that the Defendant had a
DUI, first offense, conviction in 2010, which was not included in the presentence report.
On cross-examination by the State, the Defendant acknowledged that her two younger
children were in the vehicle with her when she committed her last DUI. She further
acknowledged that while the instant case was pending, she “picked up another domestic
assault charge with [her] daughter,” to which she had pled guilty. The Defendant
grudgingly admitted that she had been charged with various other crimes during the past
ten years, including shoplifting in 2013, but said that they were dismissed because she
was not guilty of those offenses. She denied that she lacked respect for the law and
reiterated that she had not assaulted the victim and was not responsible for her daughter’s
actions.

       At the conclusion of the hearing, the trial court noted that most of the Defendant’s
criminal record occurred more than ten years previously but that there was “a fairly
substantial amount of activity that’s recent.” Based on the Defendant’s record, the court
                                           -5-
sentenced her to concurrent sentences of eleven months, twenty-nine days for each
conviction, the maximum sentences for her Class A misdemeanor convictions. The court
concluded that the nature of the offenses did not warrant “any sort of substantial
confinement” but, “in view of [the Defendant’s] record,” ordered that she serve thirty
days in confinement. Because the Defendant was employed, the court ordered that she be
allowed to serve the time on weekends if possible.

                                        ANALYSIS

                              I. Sufficiency of the Evidence

        The Defendant first contends that the evidence is insufficient to sustain her
convictions. Specifically, she points to minor inconsistencies in the accounts provided by
the State’s witnesses, such as whether or not there was a stop sign nearby, to argue that
their testimony was not credible. The State notes that credibility determinations were
within the province of the trial court as the trier of fact and argues that the State presented
ample evidence through its witnesses to sustain the convictions. We agree with the State.

       When the sufficiency of the convicting evidence is challenged on appeal, the
relevant question of the reviewing court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient
to support the findings by the trier of fact of guilt beyond a reasonable doubt.”); State v.
Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604
(Tenn. Crim. App. 1992).

        All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). It is not the role of this court to
reweigh or reevaluate the evidence, nor to substitute our own inferences for those drawn
from the evidence by the trier of fact. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).
“A jury conviction removes the presumption of innocence with which a defendant is
initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). “In a bench trial, the verdict of the trial judge is entitled
to the same weight on appeal as a jury verdict.” State v. Holder, 15 S.W.3d 905, 911
(Tenn. Crim. App. 1999).



                                             -6-
       To sustain the assault conviction, the State had to prove beyond a reasonable doubt
that the Defendant intentionally, knowingly, or recklessly caused bodily injury to the
victim. See Tenn. Code Ann. § 39-13-101(a)(1). To sustain the conviction for
contributing to the delinquency of a minor, the State had to prove beyond a reasonable
doubt that the Defendant aided, abetted, or encouraged her daughter in her attack of the
victim or participated with her daughter in the attack of the victim. See Tenn. Code Ann.
§ 37-1-156(a)(1).

       In its statement of facts, the trial court specifically found that the State’s witnesses
were credible and that any inconsistencies in their testimony were inconsequential, as
well as that neither the Defendant nor her daughter was credible. The evidence, viewed
in the light most favorable to the State, established that the Defendant not only
encouraged her daughter to attack the victim but also struck the victim herself. The
evidence further established that the victim was injured as a result of the attack.
Accordingly, we affirm the Defendant’s convictions for assault and contributing to the
delinquency of a minor.

                               II. Denial of Full Probation

       The Defendant contends that the trial court erred by not granting her full
probation. She points out that most of her prior criminal convictions, all misdemeanors,
occurred when she was in her late teens and early twenties, whereas she is now “a
mature, married thirty-five year old” mother of three who obtained her GED in 2003 and
is currently employed as a caretaker of “people in need.” She asserts that the facts in her
case are “not horrendous” and argues that granting her full probation would subserve the
ends of justice and be in the best interest of both herself and the public. The State argues
that the trial court acted within its discretion in denying the Defendant’s request for full
probation. We, again, agree with the State.

       A trial court is to consider the following when determining a defendant’s sentence
and the appropriate combination of sentencing alternatives:

              (1) The evidence, if any, received at the trial and the sentencing
       hearing;

              (2) The presentence report;

              (3) The principles of sentencing and arguments as to sentencing
       alternatives;

              (4) The nature and characteristics of the criminal conduct involved;
                                             -7-
             (5) Evidence and information offered by the parties on the mitigating
       and enhancement factors set out in §§ 40-35-113 and 40-35-114;

              (6) Any statistical information provided by the administrative office
       of the courts as to sentencing practices for similar offenses in Tennessee;
       and

             (7) Any statement the defendant wishes to make in the defendant's
       own behalf about sentencing.

Tenn. Code Ann. § 40-35-210(b).

       The trial court is granted broad discretion to impose a sentence anywhere within
the applicable range, regardless of the presence or absence of enhancement or mitigating
factors, and “sentences should be upheld so long as the statutory purposes and principles,
along with any enhancement and mitigating factors, have been properly addressed.”
State v. Bise, 380 S.W.3d 682, 706 (Tenn. 2012). Accordingly, we review a trial court’s
sentencing determinations under an abuse of discretion standard, “granting a presumption
of reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” Id. at 707. This standard of review
also applies to “questions related to probation or any other alternative sentence.” State v.
Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

       Under the revised Tennessee sentencing statutes, a defendant is no longer
presumed to be a favorable candidate for alternative sentencing. State v. Carter, 254
S.W.3d 335, 347 (Tenn. 2008) (citing Tenn. Code Ann. § 40-35-102(6)). Instead, the
advisory sentencing guidelines provide that a defendant “who is an especially mitigated
or standard offender convicted of a Class C, D or E felony, should be considered as a
favorable candidate for alternative sentencing options in the absence of evidence to the
contrary.” Tenn. Code Ann. § 40-35-102(6).

       A defendant shall be eligible for probation, subject to certain exceptions, if the
sentence imposed on the defendant is ten years or less. Id. § 40-35-303(a). A defendant
is not, however, automatically entitled to probation as a matter of law. The burden is
upon the defendant to show that he is a suitable candidate for probation. Id. § 40-35-
303(b); State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997); State v. Boggs,
932 S.W.2d 467, 477 (Tenn. Crim. App. 1996). In order to meet this burden, the
defendant “must demonstrate that probation will ‘subserve the ends of justice and the best
interest of both the public and the defendant.’” State v. Bingham, 910 S.W.2d 448, 456
(Tenn. Crim. App. 1995) (quoting State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim.
App. 1990)).
                                           -8-
       There is no bright line rule for determining when a defendant should be granted
probation. Bingham, 910 S.W.2d at 456. Every sentencing decision necessarily requires
a case-by-case analysis. Id. Factors to be considered include the circumstances
surrounding the offense, the defendant’s criminal record, the defendant’s social history
and present condition, the need for deterrence, and the best interest of the defendant and
the public. Goode, 956 S.W.2d at 527.

        We find no abuse of discretion in the trial court’s denial of the Defendant’s request
for full probation. As the trial court noted, in addition to the convictions she received in
her late teens and twenties, the Defendant also had a fairly substantial record of more
recent criminal activity, including multiple convictions for DUI and a conviction for
domestic assault. We also note that the Defendant failed to show any remorse during the
sentencing hearing and instead claimed that her only mistake was in making a wrong turn
in her vehicle. There was ample support in the record for the trial court’s denial of full
probation. We, therefore, affirm the sentencing determinations of the trial court.

                                     CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.


                                          ______________________________________
                                          ALAN E. GLENN, JUDGE




                                            -9-